UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2008 Date of reporting period:May 31, 2007 Item 1. Schedule of Investments. Schedule of Investments The Appleton Group PLUS Fund Ticker Symbol:APGLX May 31, 2007 (Unaudited) Exchange Traded Funds 91.02% Shares Market Value DIAMONDS Trust, Series I 35,894 $ 4,891,993 iShares Dow Jones Select Dividend Index Fund 31,563 2,363,438 iShares Russell 2000 Growth Index Fund 34,948 3,024,750 iShares Russell 2000 Value Index Fund 35,794 3,016,718 PowerShares QQQ 101,544 4,814,201 SPDR Trust Series 1 23,629 3,622,798 Total Exchange Traded Funds (Cost $20,716,974) 21,733,898 Short-Term Investments 9.12% Investment Company 1.78% Fidelity Institutional Government Portfolio - Class I 425,175 425,175 Total Investment Company (Cost $425,175) 425,175 Principal Amount U.S. Government Agency Issue(a)7.34% Federal Home Loan Bank Discount Note, 0.00%, 6/01/07 $1,754,000 1,754,000 Total U.S. Government Agency Issue (Cost $1,754,000) 1,754,000 Total Short-Term Investments (Cost $2,179,175) 2,179,175 Total Investments 100.14% 23,913,073 (Cost $22,896,149) Liabilities, less Other Assets (0.14)% (33,974) Net Assets 100.00% $ 23,879,099 (a)
